In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00105-CV
        ______________________________


         CARLOS A. ARMENTA, Appellant

                          V.

           TDCJ-CID, ET AL., Appellees



   On Appeal from the 202nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 08C1166-202




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Carlos A. Armenta appeals from the dismissal of his lawsuit against the Texas Department

of Criminal Justice–Criminal Institutions Division (TDCJ-CID), et al. He contends the trial court

erred by dismissing his lawsuit because he had properly asked for a stay of the lawsuit pursuant to

Section 14.005(c) of the Texas Civil Practice and Remedies Code. See TEX . CIV . PRAC . & REM .

CODE ANN . § 14.005(c) (Vernon 2002). That section provides:

       If a claim is filed before the grievance system procedure is complete, the court shall
       stay the proceeding with respect to the claim for a period not to exceed 180 days to
       permit completion of the grievance system procedure.

The trial court dismissed the lawsuit without prejudice because Armenta had provided no

information from which the court could determine whether Armenta had exhausted his remedies

through the grievance system. Section 14.005(a) of the Texas Civil Practice and Remedies Code

provides that an inmate must file an affidavit or unsworn declaration stating the date the grievance

was filed and the date the written decision was received, along with a copy of the written decision.

See TEX . CIV . PRAC. & REM . CODE ANN . § 14.005(a) (Vernon 2002).

       In this case, Armenta did not provide a copy of the initial grievance (which he claims was

denied), and states that he filed an appeal from the ruling on the grievance, but did not file a copy

of the document as support.

       In his pleading, Armenta stated that he filed a grievance on May 5–7, 2008, and step two on

June 8, 2008, and that all were denied. He does not state when they were denied, but did ask the trial



                                                  2
court to stay the action for up to180 days so that the grievance system procedure could be completed.

Armenta filed his petition on July 30, 2008.

        Armenta argues on appeal that the trial court abused its discretion by dismissing his lawsuit

without applying the mandatory language of Section 14.005(c) of the Texas Civil Practice and

Remedies Code. However, on its face, Armenta did not state when he received the written decision

on the grievance. Armenta complains that he has not yet received the decision, and suggests that the

State intentionally delayed receipt. However, the time limitation in Section 14.005 of the Texas

Civil Practice and Remedies Code does not commence based on the date of the signing of the written

decision—but on the date that the written decision is received by the inmate. A court shall dismiss

a claim if "the inmate fails to file the claim before the 31st day after the date the inmate receives the

written decision from the grievance system." See TEX . CIV . PRAC. & REM . CODE ANN . § 14.005(b)

(Vernon 2002).

        Review of a dismissal in inmate litigation under Chapter 14 is conducted through an abuse

of discretion standard. Hickson v. Moya, 926 S.W.2d 397, 398 (Tex. App—Waco 1996, no pet.).

Abuse of discretion is determined by whether the court acted without reference to any guiding

principles. Id. (citing Craddock v. Sunshine Bus Lines, 134 Tex. 388, 133 S.W.2d 124, 126 (1939)).

        The trial court did not abuse its discretion in dismissing Armenta's suit for failure to file his

suit within thirty-one days of receiving the written response to his grievance to comply with Section

14.005(b) of the Texas Civil Practice and Remedies Code. See Moreland v. Johnson, 95 S.W.3d
3
392, 395 (Tex. App.—Houston [1st Dist.] 2002, no pet.). A suit that is not timely filed is barred,

and may be dismissed. Id.; Loyd v. Seidel, No. 08-06-00114-CV, 2008 WL 821079 (Tex.

App.—El Paso Mar. 27, 2008, no pet. h.) (mem. op., not designated for publication).

       In this case, Armenta alleged that his claims had been denied, but did not state when he had

received the written decision. Accordingly, under his own pleadings, he stated that the procedure

was complete, but did not provide the information necessary for the court to determine whether it

had jurisdiction over the case. Because he stated that his grievance had been denied, subsection (c)

does not apply, as it covers only situations where the claim is filed before the grievance procedure

is complete.

       Where an inmate plaintiff did not provide proof that he or she had received a written decision

from the highest grievance system authority for his or her grievances, nor provide a copy of any

written decision from the grievance system, that plaintiff did not comply with Section 14.005 of the

Texas Civil Practice and Remedies Code. Since Armenta failed to meet those filing requirements,

the court did not abuse its discretion by dismissing his claim. See Lewis v. Stephens, 957 S.W.2d
879, 880 (Tex. App.—Corpus Christi 1997, no writ).

       Armenta has not shown that the trial court abused its discretion by dismissing his lawsuit

without prejudice.




                                                 4
      We affirm the judgment.



                                          Jack Carter
                                          Justice

Date Submitted:    October 29, 2008
Date Decided:      October 30, 2008




                                      5